                        Case 2:20-cv-00596-RFB-BNW Document 17 Filed 07/26/20 Page 1 of 3



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 State Farm Mutual Automobile Insurance Company

                    8                                   UNITED STATES DISTRICT COURT

                    9                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   10                                               ***

                   11 DAVID DONGARRA, individually;                   CASE NO. 2:20-cv-00596-RFB-BNW

                   12                      Plaintiff,                 STIPULATION AND ORDER FOR
                                                                      DISMISSAL WITH PREJUDICE
                   13             vs.

                   14 STATE FARM MUTUAL AUTOMOBILE
                      INSURANCE COMPANY, individually; DOE
                   15 INDIVIDUALS 1 through 10; ROE
                      CORPORATIONS 11 through 20; and ABC
                   16 LIMITED LIABILITY COMPANIES 21
                      through 30, inclusive,
                   17
                                     Defendants.
                   18

                   19            IT IS HEREBY STIPULATED and AGREED between Plaintiff DAVID DONGARRA
                   20 (“Plaintiff”), by and through his counsel, NETTLES MORRIS, and Defendant STATE FARM

                   21 MUTUAL AUTOMOBILE INSURANCE COMPANY (“Defendant”) by and through its counsel,

                   22 LEWIS BRISBOIS BISGAARD & SMITH LLP, that all of Plaintiff’s claims and causes of action

                   23 …

                   24 …

                   25 …

                   26 ...

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4843-2818-7840.1
ATTORNEYS AT LAW
                        Case 2:20-cv-00596-RFB-BNW Document 17 Filed 07/26/20 Page 2 of 3



                    1 against Defendant in the above-entitled action shall be dismissed, with prejudice, each party to

                    2 bear their own attorney’s fees and costs.

                    3    DATED this 17 day of _July _, 2020.         DATED this 24      day of _July_, 2020.

                    4    NETTLES | MORRIS                            LEWIS BRISBOIS BISGAARD SMITH LLP
                    5

                    6     /s/ Christian M. Morris                    /s/ Cheryl A. Grames
                         CHRISTIAN M. MORRIS, ESQ.                   ROBERT W. FREEMAN, ESQ.
                    7    Nevada Bar No. 11218                        Nevada Bar No. 03062
                         1389 Galleria Dr., Ste. 200                 CHERYL A. GRAMES, ESQ.
                    8    Henderson, Nevada 89014                     Nevada Bar No. 12752
                         Attorneys for Plaintiff                     6385 S. Rainbow Boulevard, Suite 600
                    9    David Dongarra                              Las Vegas, Nevada 89118
                                                                     Attorneys for Defendant State Farm Mutual
                   10                                                Automobile Insurance Company

                   11

                   12                                               ORDER

                   13            IT IS SO ORDERED:
                   14
                                             26th day of _____________,
                                 Dated this _____          July         2020.
                   15
                                                                    ________________________________
                   16                                               RICHARD F. BOULWARE, II
                   17                                               UNITED STATES
                                                            _______________________    DISTRICT JUDGE
                                                                                    __________________
                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                   DATED this
                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4843-2818-7840.1                                2
                        Case 2:20-cv-00596-RFB-BNW Document 17 Filed 07/26/20 Page 3 of 3



                    1                                    CERTIFICATE OF SERVICE

                    2            I HEREBY CERTIFY that on the 24th day of July, 2020, I electronically filed the

                    3 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE with the Clerk of the

                    4 Court through Case Management/Electronic Filing System.

                    5

                    6 Christian M. Morris, Esq.
                      1389 Galleria Dr., Ste. 200
                    7 Henderson, Nevada 89014
                      Attorneys for Plaintiff
                    8

                    9
                                                                 By /s/ Mary Bradley-Estrada
                   10                                               An Employee of LEWIS BRISBOIS BIGAARD
                                                                    & SMITH
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4843-2818-7840.1                                 3
